FILED
                            NOT FOR PUBLICATION                             MAR 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50055

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00916-CBM

  v.
                                                 MEMORANDUM *
FRANCISCO TORRES-MORA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                   Consuelo B. Marshall, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Francisco Torres-Mora appeals from the district court’s order revoking his

supervised release and the 8-month sentence imposed upon revocation. Pursuant

to Anders v. California, 386 U.S. 738 (1967), Torres-Mora’s counsel has filed a

brief stating there are no grounds for relief, along with a motion to withdraw as

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel of record. We have provided the appellant the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

         Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    10-50055